             Skylark's             January   February   March      April     May       June      July    August September October NovemberDecember         1st Year
            2020 Budget

Revenues:                          103,000   100,000    120,000   115,000   118,000 120,000 131,000      141,000   121,000   117,000   108,000   123,000   1,417,000
  Cost of Goods Sold                30,900   30,000      36,000    34,500    35,400 36,000   39,300       42,300    36,300    35,100    32,400    36,900    425,100
Gross Profit                        72,100   70,000      84,000    80,500    82,600 84,000   91,700       98,700    84,700    81,900    75,600    86,100    991,900

Manager Wages                      6,487      6,487     6,487     6,487     6,487      6,487    6,487    6,487     6,487     6,487     6,487     6,487       77,844
   Employee Wages Front/Back       30,900    30,000     36,000    34,500    35,400    36,000    39,300   42,300    36,300    35,100    32,400    36,900     425,100
   Payroll Tax                     3,708      3,600     4,320     4,140     4,248      4,320    4,716    5,076     4,356     4,212     3,888     4,428       51,012
   PTO/Sick                         618        600       720       690       708        720      786      846       726       702       648       738        8,502
   Unemployment Tax                 515        500       600       575       590        600      655      705       605       585       540       615        7,085
   Workers Compensation             412        400       480       460       472        480      524      564       484       468       432       492        5,668
   Medical Insurance               1,250      1,250     1,250     1,250     1,250      1,250    1,250    1,250     1,250     1,250     1,250     1,250       15,000
   401-K Benefits                   334        334       334       334       334        334      334      334       334       334       334       334        4,003
   Total COGS                      75,124    73,171     86,191    82,936    84,889    86,191    93,352   99,862    86,842    84,238    78,379    88,144    1,019,314
Total Gross Profit                 27,876    26,829     33,809    32,064    33,111    33,809    37,648   41,138    34,158    32,762    29,621    34,856     397,686

Expenses
   Direct Operating Cost           6,180      6,000     7,200     6,900     7,080      7,200    7,860    8,460     7,260     7,020     6,480     7,380      85,020
   Comps, Promotions & Marketing   1,040      1,010     1,212     1,162     1,192      1,212    1,323    1,424     1,222     1,182     1,091     1,242      14,312
   General & Administrative        5,562      5,400     6,480     6,210     6,372      6,480    7,074    7,614     6,534     6,318     5,832     6,642      76,518
   Utilities & Telephone           3,708      3,600     4,320     4,140     4,248      4,320    4,716    5,076     4,356     4,212     3,888     4,428      51,012
Total Expense                      16,490    16,010     19,212    18,412    18,892    19,212    20,973   22,574    19,372    18,732    17,291    19,692    226,862

Net Ordinary Income                11,386    10,819     14,597    13,653    14,220    14,597    16,675   18,564    14,786    14,031    12,331    15,164    170,824

   Rent & CAM                      4,841      4,841     4,841     4,841     4,841      4,841    4,841    4,841     4,841     4,841     4,841     4,841      58,092
   General Liability Insurance      516        516       516       516       516        516      516      516       516       516       516       516       6,186
   Storage, Equip Rent              160        160       160       160       160        160      160      160       160       160       160       160       1,920
   Legal & Professional Fees       1,000      1,000     1,000     1,000     1,000      1,000    1,000    1,000     1,000     1,000     1,000     1,000      12,000
   Key Bank Amortization           1,733      1,733     1,733     1,733     1,733      1,733    1,733    1,733     1,733     1,733     1,733     1,733      20,796
   Loan Interest                   1,795      1,795     1,795     1,795     1,795      1,795    1,795    1,795     1,795     1,795     1,795     1,795      21,540
Total Occupancy                    10,045    10,045     10,045    10,045    10,045    10,045    10,045   10,045    10,045    10,045    10,045    10,045    120,534

Total Expenses                     101,658   99,225     115,447   111,392   113,825 115,447 124,369      132,480   116,258   113,014   105,714   117,880   1,366,710

Profit Before Overhead              1,342       775      4,553     3,608    4,175     4,553     6,631     8,520     4,742     3,986     2,286     5,120     50,290
Officer Salary                      5,000      5,000     5,000     5,000    5,000     5,000     5,000     5,000     5,000     5,000     5,000     5,000     60,000
Net Profit                         -3,658     -4,225     -447     -1,392    -825      -447      1,631     3,520     -258     -1,014    -2,714      120      -9,710

Cash Projection                    -3,658     -7,884    -8,331    -9,722    -10,547   -10,994   -9,363   -5,844    -6,102    -7,116    -9,830    -9,710     -9,710
